 This 
evening, as the Chairperson of the Conference of Heads 
of State and Government of the Caribbean Community 
(CARICOM), I am very delighted and honoured to 
extend to President Ashe our congratulations on his 
assumption of the position of President of the General 
Assembly at its sixty-eighth session. His elevation to 
preside over this central organ of the United Nations 
is testimony to the contribution that CARICOM, as 
a grouping of small States, continues to make to the 
advancement of the global agenda for peace, security 
and development. Indeed, it is evidence of the principle 
of the sovereign equality of all States enshrined in 
the Charter of the United Nations. Nowhere else is 
that principle more recognizable than in the General 
Assembly. Trinidad and Tobago is confident that the 
President will discharge his mandate with distinction 
and in an impartial manner for the benefit of all States.

In 2000, world leaders gathered at the General 
Assembly and launched the Millennium Development 
Goals (MDGs), which were aimed at achieving specific 
targets on poverty alleviation, universal education, 
gender equality, child and maternal health, combating 
HIV/AIDS, malaria and other diseases, environmental 
sustainability, and partnership for development by 
2015. At that time, there was renewed faith in the United 
Nations as the vehicle to assist developing countries, 
especially the most vulnerable, in their efforts to help 
reduce poverty and hunger and to provide an enabling 
environment to assist States, working as partners, to 
develop their economies so that their peoples may live 
in conditions free of persistent poverty, inadequate 
health care and other developmental ills. At that time, 
it was felt that a new chapter was beginning for the 
United Nations. It was now being seen as proactive and 
not reactive.

When we look back on the period between 
2000 and the present, what is the reality? What has 
the international community witnessed since the 
commitments were made at the Millennium Summit 
in 2000? The evidence shows that progress towards 
achieving the MDGs has been uneven. For us in 
Trinidad and Tobago, we have made some strides in 
achieving the Goals and, indeed, in some cases, we 
have surpassed them. For example, with respect to the 
MDG related to education, not only have we achieved 
universal primary education, we have also achieved 
universal secondary education, and we are working 
towards achieving universal early childhood education. 

We are well aware that a number of countries 
are not on track to realize any of the targets set. By 
2005, and again in 2010, it was evident that greater 
efforts were needed if developing countries as a whole 
were to meet their MDG targets by the deadline. 
However, despite numerous constraints in the difficult 
international economic and financial environment, 
developing countries have done much to finance their 
own development. In contrast, many commentators 
have asserted that developed countries have not done 
enough to honour their commitments or to provide 
development assistance to their partners, consistent 
with the agreement reached at the Millennium Summit. 

Arguably, some developed countries have not done 
enough to reform their trade, tax and transparency 
policies. Moreover, insufficient attention has been paid 
to appropriate regulation of the global financial and 
commodity markets. What has happened is that those 
in turn have negatively impacted the ability of many 
developing countries to achieve the MDGs.

Since the 2000 Summit, there has been some 
progress in the achievement of the internationally 
agreed goals including the MDGs, but there have 
also been many pitfalls. It has become apparent that 
business-as-usual approaches will not suffice to address 
and eradicate poverty on a global scale; to ensure food, 
nutrition and energy security; to reverse environmental 
degradation and to deal with climate change.

Current approaches will not advance the MDG 
agenda by 2015 or ensure sustainable development in 
the post-2015 context, as agreed at the June 2012 Rio 
de Janeiro United Nations Conference on Sustainable 
Development (Rio+20). Transformative change at the 
national, regional and international levels is what is 
required.

In reflecting on the role of the United Nations in 
addressing the issue of development so that all peoples 
of the world may live in larger freedom, we welcome 
the outcome document adopted on 23 September for 
a renewed commitment to the MDG agenda and the 
intensification of the efforts towards its achievement 
by 2015. We also welcome the decision to launch the 
intergovernmental process that will lead to an agreement 
on the post-2015 development agenda, which should 
provide a new and more inclusive architecture to assist 
us in achieving our global sustainable development 
objectives.



We therefore applaud the President for focusing on 
those efforts. We agree with him that it is an opportune 
moment to begin the discourse on setting the stage 
for the post-2015 development agenda. Some of the 
preparatory work has already been done. At the Rio+20 
Conference, world leaders pledged action on sustainable 
development. We recognized the shortcomings of the 
MDG process and the need to embrace a new partnership 
involving Governments, the private sector, civil society 
and multilateral banks, inter alia, to advance action on 
sustainable development.

As leaders, we agreed to an outcome document to 
chart “The future we want” (resolution 66/288, annex), 
that is, a more sustainable future for the benefit of 
present and future generations. “The future we want” 
addresses many facets of what is required to stimulate 
sustainable development for all countries. Trinidad and 
Tobago was an active partner at that Conference.

Today we say we will continue to support the 
emphasis placed on poverty eradication as the 
greatest global challenge facing the world today and 
an indispensable requirement for the achievement of 
sustainable development. We are also committed to 
the work already under way on the establishment of 
the following sustainable development goals: first, the 
development of the green economy as a tool for achieving 
sustainable development; secondly, the development 
of measures that go beyond gross domestic product 
in assessing development; thirdly, the adoption of a 
framework for tackling sustainable consumption and 
production; and, fourthly, a focus on gender equality 
and the need for greater engagement by civil society in 
national efforts for sustainable development.

Secretary-General Ban Ki-moon remarked that 

“The [Rio+20] outcome document provides 
a firm foundation for social, economic and 
environmental well-being. It is now our 
responsibility to build on it. Now the work begins.” 
Trinidad and Tobago and many developing countries 
also shared the sentiments of Her Excellency 
Ms. Dilma Rousseff, who said: “I am convinced that 
this Conference will have the effect of bringing about 
sweeping change.” Therefore, as we begin to set the 
stage for the post-2015 development agenda, Trinidad 
and Tobago respectfully submits that the General 
Assembly must provide the platform for achieving that 
sweeping change, so as to ensure that we realize the 
objective of integrating sustainable development at all 
levels for a better world for all of humankind.
In keeping with that renewed commitment, we 
applaud the launch of the High-Level Political Forum 
on Sustainable Development to provide an appropriate 
level of involvement and high-level political oversight 
for the implementation of our collective sustainable 
development aspirations. Trinidad and Tobago 
therefore also supports the President’s announcement 
to commence in a robust manner, during the current 
session of the General Assembly, deliberations aimed 
at arriving at a development agenda for the post-2015 
period. We support his plans to convene high-level 
events aimed at addressing women, youth and civil 
society; human rights and the rule of law; South-South 
cooperation; and information and communication 
technology development. In our view, the topics 
he has selected to guide the three thematic debates 
scheduled for this session of the Assembly are well 
chosen, namely, the role of partnerships, how stable and 
peaceful societies can contribute to development, and 
the way water, sanitation and sustainable energy can 
contribute to the post-2015 development agenda.

The areas to be tackled at those events demonstrate 
that the President has a clear vision of the elements needed 
to give effect to the outcome of the Rio+20 Conference, 
which embodies the hopes and dreams of the most 
vulnerable members of the international community. 
That grouping called for the new development agenda 
to embrace the spirit of the Millennium Declaration and 
to maintain the best of the MDGs, but also to go beyond 
them.

In my view, it is imperative that those high-level 
meetings underscore that we must go beyond business 
as usual. There must a coordinated effort to use those 
events to formulate a development agenda that builds on 
and further accelerates the reduction of poverty levels, 
which, since the launch of the MDGs, has already been 
the fastest reduction in history.

The discourse must also be people-centred or, as 
some commentators have postulated, it must be based 
on our common humanity. We also find merit in the 
comments of the High-level Panel of Eminent Persons 
on the Post-2015 Development Agenda, appointed by 
the Secretary-General, which indicated that the targets 
to be agreed for the post-2015 development agenda 
should be monitored closely and 



“the indicators that track them should be 
disaggregated to ensure no one is left behind and 
targets should only be considered ‘achieved’ if they 
are met for all relevant income and social groups”.
The Government of Trinidad and Tobago recognizes 
the importance of having people at the centre of our 
development goals. Consequently, upon our election to 
office in 2010, we embarked on a national development 
policy which is built on the premise of prosperity for 
all. An examination of our national policy will show 
that in Trinidad and Tobago, we have also observed 
the importance of an integrated approach to not just 
development, but development that is sustainable, that 
integrates the social, economic and environment pillars 
and which is similar to the plan outlined by President 
Ashe, to set the stage for the post-2015 development 
agenda.

My Government has implemented, with varying 
measures of success, seven pillars that are intended 
to propel our country’s development in order to 
achieve prosperity for all. I will quickly itemize them: 
people-centred development, poverty eradication 
and social justice, national and personal security, 
information and communications technology, a more 
diversified, knowledge-intensive economy, good 
governance, and foreign policy.

Trinidad and Tobago will continue to do its part in 
assisting the community of nations to craft a post-2015 
development agenda to integrate the social, economic 
and environmental dimensions of sustainability.

We join other small island developing States 
(SIDS) in outlining our many development successes, 
achieved through SIDS leadership, as well as with the 
assistance of the international community. In addition, 
and in keeping with the recognition of SIDS as a special 
case for sustainable development as a result of our 
unique characteristics, challenges and vulnerabilities, 
we must also highlight the fact that SIDS have made 
significantly less progress in the area of development 
than other vulnerable groups of countries.

In some cases, SIDS are on the front lines of 
experiencing a reversal of many of the gains that 
have been achieved. In that regard, as Chair of the 
Conference of Heads of Government of the Caribbean 
Community, I wish to bring to the attention of this body 
a matter of significant concern to the States members 
of CARICOM: the situation of small, highly indebted 
middle-income countries. Almost as if we were being 
penalized for our relative success in getting ourselves 
out of the morass of poverty, the States members of 
CARICOM that are categorized as middle-income 
countries have been graduated out of the economic 
space where they were previously afforded access to 
concessional financing.

The use of per capita income to determine a 
country’s level of development and its need for grant 
and concessional financing does not provide a true 
picture. Per capita income is, at best, an arithmetic ratio 
that does not address levels of poverty, distribution of 
income, levels of indebtedness, vulnerability and the 
capacity to self-generate sustainable economic and 
social development. If one were to add to that the impact 
of natural disasters and the effects of sea-level rise 
and climate change, the fallacy of the middle-income 
categorization would be wiped out in an instant.

This issue must be considered within the context of 
SIDS and the post-2015 development agenda. Indeed, in 
the preparations for our participation in that upcoming 
discourse, the recognition of the vulnerabilities of 
small island developing States is one of the guidelines 
that CARICOM will apply when considering its 
commitments to the overall agenda.

The economic vulnerability and ability of the 
States members of CARICOM to build resilience 
are exacerbated by a debilitating debt overhang, 
which continues to bedevil the region’s growth and 
development prospects. Similarly, CARICOM takes 
the view that the embargo applied to Cuba constitutes 
a drag on the sustainable development prospects of that 
country and, as such, should be lifted sooner rather 
than later.

CARICOM’s debt stock currently stands at 
approximately $19 billion, while the debt-to-GDP ratio 
ranges from 60 to 144 per cent for many States. Many 
CARICOM States have been recording lower-than-
satisfactory growth rates in comparison with other 
developing countries in Latin America and the world 
in general. In the aftermath of the global financial 
and economic crisis, CARICOM States continue 
to experience considerable difficulty in accessing 
reasonably priced development finance, as several of 
those States have been categorized at middle-income 
status and graduated away from access to concessional 
resources from the multilateral financial institutions.

I would therefore respectfully say that it must be 
acknowledged that the debt overhang did not result 



from profligate spending by CARICOM Governments; 
instead, it resulted from the makeup of our countries, the 
geography and history of our countries; our proneness 
to natural catastrophes; and our very small physical 
size, which does not lessen the per capita cost of 
development expenditures for the necessary economic 
infrastructure and the necessary social development 
projects.

CARICOM States therefore appeal to the 
international community to support our call for the 
immediate review of the very narrow criteria used 
by multilateral financial institutions and even some 
development partners, which graduate small highly 
indebted middle-income countries away from access 
to concessional resources; and for an early review of 
the economic and financial situation of graduated small 
highly indebted middle-income countries with a view 
to developing programmes for the orderly resolution of 
their debt overhang, without compromising the future 
prospects of those States.

We look forward to our participation in the Third 
International Conference on Small island Developing 
States, to be held in Samoa in September 2014, and to 
the observance of the International Year of Small Island 
Developing States, also in 2014. I am of the view that 
both the Third SIDS Conference and the International 
Year of SIDS come at an opportune time and will 
ensure not only the full implementation of the Barbados 
Programme of Action and its Mauritius Strategy for 
the sustainable development of SIDS but also that the 
concerns of SIDS are well articulated and adequately 
taken into account in the development of the post-2015 
development agenda.

The Assembly may recall that during the general 
debate in 2011, both The Honourable Winston Baldwin 
Spencer, Prime Minister and Foreign Minister of 
Antigua and Barbuda, and The Honourable Ralph 
Gonsalves, Prime Minister of Saint Vincent and the 
Grenadines, put forward the case for reparations for 
the injustices suffered by African slaves and their 
descendants, stating that segregation and violence 
against people of African descent in the region had 
impaired their capacity for advancement as peoples 
and nations (see A/66/PV.22). They posited that former 
slave-owning States should begin a reconciliation 
process by formally acknowledging the cruelties 
committed over the 400 years of the African slave trade.

At the Thirty-Fourth Regular Meeting of the 
Conference of Heads of Government of CARICOM, 
held in Port of Spain in July this year, consideration 
was given to the issue of reparations for Caribbean 
slavery and native genocide. Heads of Government 
unanimously agreed to support action on this issue.

CARICOM States therefore urge those Member 
States that have not yet done so to contribute to the 
United Nations trust fund to ensure the erection of 
a permanent memorial in honour of the victims of 
slavery and the transatlantic slave trade in a place 
of prominence at United Nations Headquarters. We 
were very heartened when the winning design for the 
memorial was unveiled Monday right here at the United 
Nations.

We recognize that peace, security and stability 
provide an enabling environment for sustainable 
development. Indeed, national and personal security is 
one of the seven pillars of our own national sustainable 
development strategy. At the international level, we are 
stalwart supporters of the Arms Trade Treaty, agreed to 
in March of this year and which we have already signed. 
Today we deposited our instrument of ratification.

In the light of our experiences and challenges 
in connection the impact of crime, violence and the 
illicit trade in small arms and light weapons on our 
development efforts, we would encourage all States 
which have not yet done so to sign and ratify the Arms 
Trade Treaty, so that it may come into force at the 
earliest opportunity.

Indeed, I want to note with sadness an incident 
that occurred only recently. One of our brilliant young 
citizens, Mr. Ravindra Ramrattan, a former President’s 
gold medalist for academic excellence in Trinidad and 
Tobago, was killed last Saturday in the terrorist attack 
on the Westgate mall in Nairobi. He no doubt fell 
victim to illegal guns and other weapons in the hands 
of murderous terrorists. His death is merely one more 
example of the consequences of illicit cross-border 
flows of arms. 

On the Syrian crisis, it must not be forgotten that 
good governance, respect for human rights and the rule of 
law at the national and international levels are essential 
for the achievement of sustainable development. In 
that context, we wish to underscore our grave concern 
about the escalating humanitarian crisis in Syria, and 
repeat our call for the situation to be resolved through 
dialogue and not the use of any measures that would 



violate international law. We submit that if there is 
prima facie evidence that individuals committed war 
crimes during this protracted conflict that fall within 
the jurisdiction of the International Criminal Court, 
steps should be taken to bring them to justice.

As we move forward with the work of the Open 
Working Group on Sustainable Development Goals, 
of which Trinidad and Tobago is a member, we have 
already seen certain areas in which consensus is 
emerging. I wish to assure the Assembly that the 
Government of Trinidad and Tobago will continue to 
be actively engaged in advancing the President’s efforts 
to utilize the General Assembly as a primary vehicle 
for engaging in dialogue on the formulation of the post-
2015 development agenda.
